Title: To Thomas Jefferson from John Trumbull, 11 July 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dr Sir
            
            London July 11th. 1788
          
          I have your two Letters, of the 29th. June (enclosing Mr. Grand’s letter of Credit on Mr. Lewis Tessier for Eighty pounds Stg. which I have this day receiv’d and given duplicate Receipts for) and of 2d: July. The Carriage I had agreed for was sold before I got your answer: but I have good hope of meeting as good a bargain before Mr. Parker goes again to Paris.—Lackington had only Alfred’s Orosius. That I have bought and will send you by an early conveyance. The Pictures you shall also have as soon as the Varnish is so dry as to bear the danger of Dust which they may encounter on the road.—I really am in despair with respect to the Tea Vase:—I can find nobody who will undertake it with much promise of success. Elegance the workmen can easily attain, but they all declare that it must be with a sacrifice of utility unless they depart wholly from the form which you justly admire:—I will not however abandon all hope, and will try further. I hope the box you heard of contain’d the books paper &c. from Stockdale. I am your
          
            Jno. Trumbull
          
        